Citation Nr: 0327271	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a restoration of a 60 percent disability 
evaluation for status post variceal operations times two, 
with chronic venous insufficiency of the left lower leg, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty service from December 1944 to 
April 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.

2.  The veteran's 60 percent disability evaluation for a left 
lower leg disability was assigned in July 2000 - the 
effective date was November 17, 1999.  

3.  Reduction of the evaluation assigned to the left lower 
leg disability from 60 to 20 percent was effective September 
1, 2002.  

4.  Reduction of the 60 percent rating, effective September 
1, 2002, was not based on sufficient evidence demonstrating 
sustained improvement in the service-connected left leg 
disability.


CONCLUSION OF LAW

The September 2002 rating decision, reducing the disability 
evaluation for status post variceal operations time two, with 
chronic venous insufficiency of the left lower leg, from 60 
to 20 percent, was not accomplished in accordance with the 
existing regulatory criteria.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103A, 5107(b), (West 2002); 38 C.F.R. §§ 3.159, 
3.343(a), 3.344, 4.1, 4.2, 4.7, 4.16(c), 4.132, Diagnostic 
Code 7120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Shortly after the veteran was released from active duty in 
April 1946, he applied for VA compensation benefits for 
varicose veins of his left leg.  He was granted service 
connection in June 1946 and a noncompensable evaluation was 
assigned.  Within two years, the rating had been raised to 10 
percent and the veteran's disability was classified as:

Varicose veins, left leg; scar, 
postoperative left thigh and leg, 
asymptomatic residual of high-low 
saphenous vein and its tributaries, right 
leg, asymptomatic.

In September 1989, the RO assigned a 20 percent disability 
rating for the veteran's leg disability.  The RO based this 
increase of VA medical records that indicated that the 
veteran was not experiencing any vascular lesions or edema.  
Pain was reported along with moderate varicose veins above 
the knee.

The veteran came again before the VA in November 1999 asking 
that his leg disability be rated higher.  As a result of his 
request, the veteran underwent a VA medical examination in 
January 2000.  

Upon completion of the above-noted exam, the examiner 
reported that the veteran was suffering from edema of the 
left leg with a variceal ulcer on the inside of the left 
ankle.  Several scars were also reported along with redness 
around the left ankle and pain in the extremities.  Although 
ulcer leakage was not found, the doctor concluded that such 
leakage had previously occurred via the skin lesions on the 
left leg.  These results were forwarded to the RO, which in 
turn reviewed the results and the veteran's VA medical 
treatment records.  The RO concluded that the evidence 
supported a higher rating and it awarded a 40 percent 
disability evaluation.  See VA Form 21-6796, Rating Decision, 
April 10, 2000.  

Following the decision by the RO, the veteran was notified of 
that action.  Additional medical documents were forwarded to 
the RO that showed repeated treatment for ulcers on the left 
leg.  These documents noted that the veteran was undergoing 
treatment for the care of repeated leg ulcers and 
dermatological manifestations associated with the overall 
disability.  The veteran's repeated trips and treatment to 
the VA medical center occurred over a period of eight months.  
The RO found that the veteran's service-connected disability 
was producing persistent ulceration along with stasis 
dermatitis, and as such, warranted a 60 percent disability 
rating.  This rating was awarded in accordance with the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7120 (1999).  The rating was issued July 26, 2000, and the 
veteran was subsequently notified thereof.

Less than eighteen months later, the RO proposed that the 
rating be reduced to 20 percent.  This proposal was based on 
an examination of the legs in September 2001.  Upon 
examination, the examiner reported the following:

There are large, nontender, nonthrombosed 
varicose veins on the posterior medial 
aspect of the left thigh.  There are 
small nontender, nonthrombosed 
varicosities on the left leg.  There is a 
fairly large area of discoloration but 
healed skin over the medial aspect of the 
left lower leg and left ankle.  There is 
no edema and no tenderness.  His arterial 
pulses are good.  

Diagnoses:
1.  Varicose veins of the left leg, mild 
to moderate.
2.  Chronic venous insufficiency of the 
left lower leg, mild to moderate with 
good wound care and elevation he has had 
marked improvement in the recurrence of 
the infections and skin breakdown of his 
left leg.

Following the proposal, the RO obtained the veteran's VA 
medical records.  Those records did not show treatment for 
the varicose vein disability.  They did not say that the 
condition was permanently healed or without future 
manifestations or complications.  Another examination of the 
veteran was accomplished in December 2002.  As he had in the 
past, the veteran once again complained of pain in the lower 
extremities.  A hyperpigmented lesion on the medial aspect of 
the leg was reported along with mild varicose veins left 
medial and posterior thigh above the knee and around the 
knee.  Tenderness of the groin and heel was also reported.  
Peripheral pulses were of good volume.  Clubbing, cyanosis, 
and edema were not noted.

In conjunction with the veteran's appeal of the reduction, 
the veteran provided testimony before the RO in October 2002.  
During that process, the veteran said that he was applying 
topical medications to his leg in order to prevent it from 
becoming scaly and dried out.  He mentioned that he still had 
pain in the legs and that he continued to suffer from ulcers.  
The veteran implied that if he did not daily self-medicate 
the area, he would again experience weeping lesions, 
swelling, and rough/alligator hide like skin.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R § 3.159 
(2002), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).

The August 2002 Statement of the Case (SOC) and January 2003 
Supplemental Statement of the Case (SSOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A §§ 
5102, 5103A (West 2002); 38 C.F.R § 3.159(b) (2002).  The 
veteran has not referenced any unobtained evidence that might 
aid the claim or that might be pertinent to the basis of the 
denial of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002). The Board further notes that the 
veteran was afforded VA examinations of his legs.  See 38 
U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  
VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.

As has been noted, this case stems from the veteran's 
disagreement with the RO's reduction of the rating assigned 
to his left leg disability.  Congress has provided that a 
veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002).  Generally, when reduction in 
the evaluation of a service-connected disability and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e) 
(2002).

Additionally, the regulations provide that a rating, which 
has been in effect for five years or more, may not be reduced 
on the basis of only one examination in cases where the 
disability is a result of a disease subject to temporary or 
episodic improvement.  38 C.F.R. § 3.344(a),(c) (2002).  
Additionally, in cases where a rating has been in effect for 
more than five years, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
conditions of ordinary life.  38 C.F.R. § 3.344(a), (c) 
(2002); see Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  
The five-year period is calculated from the effective date of 
the rating until the effective date of the actual reduction.  
Brown v. Brown, 5 Vet. App. 413, 419 (1993).  

While the regulatory requirements under 38 C.F.R. § 3.344(a) 
and (b) (2002) apply only to reductions of ratings that have 
been in effect for five or more years, the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, 
has held that several general regulations are applicable to 
all rating reduction cases, regardless of whether the rating 
at issue has been in effect for five or more years.  The 
Court has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  As such, a 
rating reduction case requires ascertaining "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown, 5 Vet. App. at 
421.  Thus, in any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that improvement reflects an improvement 
under the ordinary conditions of life and work.  Regulations 
also provide that reexamination disclosing improvement will 
warrant reduction in the rating.  38 C.F.R. § 3.344(c) 
(2002).

The regulations further provide that rating agencies will 
handle cases affected by a change of medical findings or 
diagnosis so as to produce the greatest degree of stability 
of disability evaluations, consistent with the laws and 
regulations governing disability compensation.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction of an evaluation.  Ratings on account of diseases 
subject to temporary or episodic improvement, for example, 
psychotic reaction, will not be reduced on any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
although material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (2002).

The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

The reduction in the veteran's disability ratings must be 
supported by a preponderance of the evidence.  The Board is 
required to ascertain in any rating reduction case, based 
upon review of the entire record, whether the evidence 
reflects an actual change in the disability, whether the 
examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown v. 
Brown, 5 Vet. App. 413, 420-1 (1993).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  In determining the disability evaluation, the 
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 
4.1 and 4.2 (2002), which require the evaluation of the 
complete medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).

The veteran's lower extremity disability has been rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 7120.  If more 
than one extremity is involved, each extremity is to be 
separately evaluated and combined, using the bilateral factor 
if applicable.  Asymptomatic palpable or visible varicose 
veins are to be evaluated as noncompensable.  Those 
manifested by intermittent edema of the extremity or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery warrant a 10 percent evaluation.

Varicose veins manifested by persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema, warrant a 20 percent 
evaluation.  Those manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration are evaluated as 40 percent disabling.  A 60 
percent evaluation requires persistent edema or subcutaneous 
indurations, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent evaluation requires massive board-
like edema with constant pain at rest attributable to 
varicose veins.

As the Board has noted, the veteran did provide testimony 
before an RO hearing officer concerning the status and 
treatment of the lower leg disability.  Although the medical 
evidence does confirm that there has been some improvement of 
the left leg disability; i.e., there are no oozing lesions, 
edema, or eczema, the same medical evidence does not 
corroborate the premise that the improvement is permanent or 
long-term.  In other words, there is no evidence of record 
showing that the veteran attained improvement of his 
condition under the ordinary conditions of life.  

Upon reviewing the evidence, it is the determination of the 
Board that improvement as suggested by 38 C.F.R. § 3.344 
(2002) has not been shown.  The evidence as a whole shows a 
veteran who is severely impaired.  He has not required 
hospitalization; yet, he continues to suffer from 
ulcerations, skin discoloration, and pain.  While his skin 
has shown some improvement, without the topical medications, 
it would return to its former state.  It is the Board's 
opinion that an improved, stabilized condition has not been 
shown.  

In determining whether restoration of the 60 percent 
disability is warranted, the VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the restoration must be denied.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The Board believes that the provisions of 38 C.F.R. §§ 3.344 
(2002) regarding the conditions under which a rating may be 
reduced have not been met, and a restoration of the 
previously assigned 60 percent rating is in order.  The 
veteran's appeal is granted.


ORDER

Subject to those provisions governing the payment of monetary 
benefits, restoration of a 60 percent schedular evaluation 
for status post variceal operations times two, with chronic 
venous insufficiency of the left lower leg is granted.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



